Case: 13-7037    Document: 19     Page: 1   Filed: 03/22/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 JOHN D. WILSON, JR.,
                   Claimant-Appellant,

                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2013-7037
                __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 11-0165, Judge Lawrence B.
 Hagel.
               __________________________

                      ON MOTION
                __________________________

                        ORDER

    John D. Wilson, Jr. moves for leave to proceed in for-
 ma pauperis.

     Wilson is incarcerated. Pursuant to the Prisoner Liti-
 gation Reform Act of 1995, this court may not authorize
 the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
Case: 13-7037         Document: 19   Page: 2   Filed: 03/22/2013




 JOHN WILSON, JR. V. SHINSEKI                                2

 longer afforded the alternative of proceeding without
 payment of filing fees, but must, in time, pay the $455
 filing fee in its entirety. When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C. §
 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account. 28 U.S.C. §
 1915(b)(2). The agency with custody of the prisoner must
 forward payments from the prisoner’s account each time
 the amount in the account exceeds $10 until the $455
 filing fee is paid in full. Id.

     By separate letter, the custodian of Wilson’s prison
 account is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.

       Accordingly,

       IT IS ORDERED THAT:

     Wilson’s motion for leave to proceed in forma pauperis
 is denied.


                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk


 s24